Per Curiam.
As we read section 103 of the act of Congress of June 30, 1932 (the so-called Economy Act), it merely suspends the right, based on services rendered during the fiscal year ending June 30, 1933, to a leave of absence with pay during that year. In any event, having in mind the provisions of section 108, that seems the construction given by the act of March 3, 1933, providing that " sections 103 and 215 of the Legislative Appropriation Act, fiscal year 1933, shall be held applicable * * * to officers and employees of the United States * * * holding official station outside the continental United States, only to the extent of depriving each of them of one month’s leave of absence with pay during each of the fiscal years ending June 30, 1933, and June 30, 1934.” (47 U. S. Stat. at Large, 1515, § 6, ¶ a.)
In Crozier’s case it appears that the only reason leave was not formally granted by defendant was that the United States Comptroller had decided against the claims of these plaintiffs. Since Crozier has shown virtual compliance with the pertinent regulations he is also entitled to judgment.
Orders reversed, with ten dollars costs and disbursements, and judgment granted for the amount demanded in the complaint in each case.
All concur; present, Callahan, Frankenthaler and Shientag, JJ.